Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 20, 2017

The Court of Appeals hereby passes the following order:

A17A1057. JEREMY JERMAINE DAVIS v. THE STATE.

      Jeremy Jermaine Davis appeals his judgment of conviction for various traffic
offenses. The trial court entered judgment on October 28, 2016, and Davis filed his
notice of appeal on November 29, 2016. The State has filed a motion to dismiss the
appeal.
      We lack jurisdiction. Davis’s appeal is untimely. A notice of appeal must be
filed within 30 days of entry of the trial court order sought to be appealed, but Davis
filed his notice of appeal 32 days after entry of judgment. See OCGA § 5-6-38 (a).
The proper and timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction on this Court. See Veasley v. State, 272 Ga. 837, 838 (537 SE2d 42)
(2000). Accordingly, the State’s motion to dismiss is hereby GRANTED, and this
appeal is hereby DISMISSED for lack of jurisdiction.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/20/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.